Citation Nr: 0821817	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for major depressive disorder prior to July 12, 
2007.

2.  Entitlement to an initial disability rating in excess of 
70 percent for major depressive disorder since July 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In June 2007 the Board remanded the case for further 
development.  A subsequent July 2007 rating decision 
increased the veteran's disability rating for major 
depressive disorder to 70 percent, effective from July 12, 
2007.  The requested development has been completed and the 
case has been returned to the Board for further appellate 
action.  

The Board notes that because the increase in the evaluation 
of the veteran's major depressive disorder to 70 percent does 
not represent the maximum rating available for the condition, 
and since it is effective from July 12, 2007, the veteran's 
claim challenging the propriety of the initial evaluation 
remains in appellate status, and the Board has identified the 
issue as separate claims as noted on the title page.  See AB 
v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2007 Board remand directed VA to obtain available VA 
treatment records dated from December 2004 and incorporate 
them in the claims file.  Although VA treatment records 
dating from March to June 2007 were associated with the 
claims file, it is clear that the July 2007 VA psychiatric 
examination report refers to relevant VA treatment records 
dated in 2005 and 2006 that were reviewed in conjunction with 
the examination and are not associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Unfortunately, another remand is required for compliance with 
the Board's previous remand.  Stegall v. West, 11 Vet. App 
268 (1998).  These relevant treatment records should be 
associated with the claims file.  38 U.S.C. § 5103A (West 
2002).  

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Although the veteran underwent a thorough VA psychiatric 
examination in July 2007, the evidence of records indicates 
that the veteran has been hospitalized for treatment of 
diagnosed psychiatric disabilities that include substance 
abuse, organic brain syndrome and schizoaffective disorder, 
as well as his service-connected major depressive disorder.  
Moreover, while the July 2007 VA examiner diagnosed major 
depressive disorder, he also diagnosed alcohol dependence, in 
remission, cannabis dependence, in remission and cognitive 
disorder, not otherwise specified.  The examiner did not 
differentiate the symptoms associated with the veteran's 
nonservice-connected cognitive disorder, alcohol dependence 
or cannabis dependence from those associated with his 
service-connected major depressive disorder and provided an 
overall Global Assessment of Functioning (GAF) of 40, 
indicative of serious impairment.  The Board finds that the 
veteran should be provided another VA psychiatric 
examination.  The psychiatrist should review the evidence of 
record, and specifically differentiate, to the extent 
possible, between the psychiatric symptoms attributable to 
the veteran's service-connected major depressive disorder and 
those associated with his nonservice-connected psychiatric 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from December 2004 to the 
present, and associate the records with 
the veteran's claims files.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
current major depressive disorder found to 
be present.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  All indicated studies 
should be performed, to include a full 
psychological evaluation.  Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
render an opinion as to what effect the 
service-connected major depressive 
disorder has on the veteran's social and 
industrial adaptability.  The examiner 
should specifically distinguish these 
symptoms and pathology from the veteran's 
nonservice-connected cognitive disorder, 
or any other psychiatric disability found 
to be present, if possible and assign a 
Global Assessment of Functioning (GAF) 
score pertaining to the veteran's major 
depressive disorder only.  If the 
psychiatrist cannot differentiate between 
symptoms due to major depressive disorder 
and symptoms due to the veteran's 
nonservice-connected psychiatric 
disabilities without resorting to 
speculation, he or she should so state.  
The psychiatrist is also asked to provide 
a rationale for any opinion expressed.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
After the appellant and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


